Kirkpatrick, C. J.
— This certiorari was returnable in September term, 1811, and is now before the Court for consideration, without reasons assigned for reversal. This would bo sufficient ground to dismiss [*] the certiorari; hut as the parties have thought proper to hand it up for consideration in this state, and as upon inspecting the record, I *700can see no irregularity, I think the judgment ought to be affirmed.
Rosseii, J. — -Of the same opinion.
Pennington, J, — Inclined to give time to file errors.
Judgment affirmed.